Citation Nr: 0007977
Decision Date: 03/24/00	Archive Date: 09/08/00

DOCKET NO. 96-44959                DATE MAR 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to an increased rating for residuals of a fracture of
the L-2 vertebra, currently rated as 20 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to July 1987.

This appeal comes before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) from a rating decision of
September 1996 by the Jackson, Mississippi, Regional Office (RO).

REMAND

While the veteran's case was pending before the Board, he submitted
pertinent VA outpatient records dated in February 2000. The RO has
not had the opportunity to review these records in conjunction with
the veteran's claim and an appropriate waiver form was not executed
by the veteran.

In order to ensure the veteran's right of due process, the case is
REMANDED for the following:

It is requested that the RO readjudicate the veteran's claim in
conjunction with the medical evidence received by the Board in
March 2000 and thereafter take any appropriate actions.

If the benefit sought is not granted, the veteran and his
representative should be furnished a supplemental statement of the
case and an opportunity to respond. The case should then be
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2 -                                                         

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

3 -



